DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of US Application 16/842,745. 
Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of US Application 16/842,754. 
Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-18 of US Patent 10,653,407. 
Although the conflicting claims are not identical, they are not patentably distinct because the difference between the application claims and the patent claims lies in the fact that the patent claims include many more elements and are thus much more specific as shown below: 

Invention
(16/849787)
US Application
16/842745
(comparable
claim)
US Application
16/842754
(comparable
claim)
US Patent
10,653407
(comparable
claim)
Claim 1 (arcuate frame, groove, mobile carriage, post holder, post, carriage locking mechanism)

Claim 2 (compressive force)

Claim 3 (manual switch)

Claim 4 (thumb switch, spring, washers)

Claim 5 (first, second locking mechanisms)

Claim 6 (split post arms)

Claim 7 (second mobile carriage)

Claim 8 (retractor blade assembly)

Claim 9 (arcuate frame member, first/second/third/fourth terminal ends, arcuate connector, first/second connectors, groove, mobile carriage, retractor blade)

Claim 10 (second groove)

Claim 11 (plurality mobile carriages)

Claim 12 (second groove)

Claim 13 (first/second frame engagement feature)

Claim 14 (thumb screws)

Claim 15 (arcuate frame, arc terminal end, groove, mobile carriage, blade post holder, blade post, carriage locking mechanism)

Claim 16 (first/second connector features)

Claim 17 (third/fourth terminals ends)

Claim 18 (groove, narrow, expanded portions)

Claim 19 (second mobile carriage, blade post holder, blade post, carriage locking mechanism, second groove)

Claim 20 (second mobile carriage, retractor blade assembly)

Claims 1-7





Claim 1














Claim 7


Claim 1


Claim 8, 11-15








Claim 15



Claim 14


Claim 15









Claim 16












Claim 9, 10, 16-20










Claim 20
Claim 1-5





Claim 6


Claim 7


Claim 8














Claim 9-16






































Claim 17-22
















Claim 1-6





Claim 2


Claim 3


Claim 4














Claim 7-12








Claim 8



Claim 9


Claim 8, 10

Claim 11



Claim 12



Claim 13-18






Claim 14


Claim 15


Claim 16



Claim 17






Claim 18






Thus, the invention of US Application 16/842,745, claims 1-20; the invention of US Application 16/849,787, claims 1-20; the invention of US Patent 10,653,407, claims 1-18, respectively, are in effect a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the invention claims are anticipated by the patent and application claims, they are not patentably distinct from the patent and application claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Alinsod (US 20070238933) in view of Paolitto et al. (US 6254532).
With respect to claims 1-3, 5 and 8, Alinsod teaches a retractor assembly for tissue retraction at the site of an incision (see fig. 4-5), the retractor assembly comprising: an arcuate frame member that extends around an arc (see fig. 4-5); a groove (14+9) running along a proximal surface of the frame member (se fig. 4-5); a mobile carriage (10) to the groove to allow the carriage to translate along the groove (see fig. 4-5), the mobile carriage including: a blade post holder (13) attached to a blade post (12).
Alinsod does not teach a carriage locking mechanism configure to allow the blade post six degrees of freedom of movement relative to the frame member when in an unlocked position, and to prohibit movement relative to the frame member when in a locked position except translation along the groove; wherein the carriage locking mechanism is configured to exert compressive force on the blade post holder to inhibit the blade post holder from translating proximally and distally; wherein the carriage locking mechanism comprises a manual switch that that confers compressive force via a flexible body capable of storing compressive energy interposed between the manual switch and the post holder; wherein the blade holder is configured to pitch relative to the blade post, wherein the blade holder comprises: a first locking mechanism configured to arrest pitch of the blade holder relative to the blade post; a retractor blade rotatably engaged to the blade holder to allow the blade to yaw relative to the blade holder; and a second locking mechanism configured to arrest yaw of the retractor blade relative to the blade holder independent of the first locking mechanism; further comprising: a retractor blade assembly coupled to the blade post, wherein the retractor blade assembly includes a retractor blade.
Paolitto, also drawn to surgical retractors, teaches a carriage locking mechanism (e.g. 674, also see fig. 6 for a more detailed view) configured to allow the blade post six degrees of freedom of movement relative to the frame member when in an unlocked position, and to prohibit movement relative to the frame member when in a locked position except translation along the groove (see fig. 2B for examples of this movement); wherein the carriage locking mechanism is configured to exert compressive force (e.g. via 170) on the blade post holder to inhibit the blade post holder from translating proximally and distally (see fig. 6 and also col. 11 lines 38-63); wherein the carriage locking mechanism comprises a manual switch (e.g. 228) that that confers compressive force via a flexible body capable of storing compressive energy interposed between the manual switch and the post holder (see col. 11 lines 53-63); wherein the blade holder is configured to pitch relative to the blade post (see col. 11 lines 38-63 below), wherein the blade holder comprises: a first locking mechanism (locking screw of 114- see fig. 23 below) configured to arrest pitch of the blade holder relative to the blade post; a retractor blade (676) rotatably engaged to the blade holder to allow the blade to yaw relative to the blade holder (116); and a second locking mechanism (674) configured to arrest yaw of the retractor blade relative to the blade holder independent of the first locking mechanism (see col. 11 lines 38-63 below); a retractor blade assembly (672) coupled to a blade post (116), wherein the retractor blade assembly includes a retractor blade (676) in order to provide a known mechanism that will allow controlled angular placement of a surgical tool relative to a surgical site (see col. 23 lines 11-30). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Alinsod with carriage locking mechanism configure to allow the blade post six degrees of freedom of movement relative to the frame member when in an unlocked position, and to prohibit movement relative to the frame member when in a locked position except translation along the groove; wherein the carriage locking mechanism is configured to exert compressive force on the blade post holder to inhibit the blade post holder from translating proximally and distally; wherein the carriage locking mechanism comprises a manual switch that that confers compressive force via a flexible body capable of storing compressive energy interposed between the manual switch and the post holder; wherein the blade holder is configured to pitch relative to the blade post, wherein the blade holder comprises: a first locking mechanism configured to arrest pitch of the blade holder relative to the blade post; a retractor blade rotatably engaged to the blade holder to allow the blade to yaw relative to the blade holder; and a second locking mechanism configured to arrest yaw of the retractor blade relative to the blade holder independent of the first locking mechanism; further comprising: a retractor blade assembly coupled to the blade post, wherein the retractor blade assembly includes a retractor blade, in view of Paolitto, in order to provide a known mechanism that will allow controlled angular placement of a surgical tool relative to a surgical site.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Alinsod (US 20070238933) and Paolitto et al. (US 6254532), as applied to claim 1 above, in view of Marchek (US 20060224044).
As for claim 4, Alinsod, as modified by Paolitto, does not appear to teach wherein the carriage locking mechanism comprises a thumb switch coupled to a cam that confers compressive force via a spring and a plurality of washers interposed between the thumb switch and the post holder.
Marchek, also drawn to surgical retractors, teaches an alternate equivalent carriage locking mechanism comprises a thumb switch (222) coupled to a cam (204) that confers compressive force via a spring (238) and a plurality of washers 224, 226) interposed between the thumb switch and a post holder (e.g. 230) (see para. 38 below); in order to provide a simple alternate equivalent locking mechanism that provides the same function of allowing placement of the retractor blades in the desired positions during the procedure (see para. 38).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Alinsod, as modified by Paolitto, wherein the carriage locking mechanism comprises a thumb switch coupled to a cam that confers compressive force via a spring and a plurality of washers interposed between the thumb switch and the post holder, in view of Marchek, in order to provide a simple alternate equivalent locking mechanism that provides the same function of allowing placement of the retractor blades in the desired positions during the procedure.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Alinsod (US 20070238933) and Paolitto et al. (US 6254532), as applied to claim 1 above, in view of Gauthier (US 3522799).
As for claim 7, Alinsod, as modified by Paolitto, does not teach at least a second mobile carriage configured to initially engage with the groove and subsequent to an initial engagement, engage with the groove to allow the second mobile carriage to translate along the groove.
Gauthier, also drawn to surgical retractors, teaches a retractor assembly comprising a plurality of mobile carriages engaged to the groove (see fig. 4) in order to allow the surgeon to retract the desired tissue as needed (see fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Alinsod, as modified by Paolitto, with the retractor assembly comprising a plurality of mobile carriages engaged to the groove in view of Gauthier, in order to allow the surgeon to retract the desired tissue as needed.

Claims 9, 10 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Darnell (US 4434791) in view of Alinsod (US 20070238933) in further view of Paolitto et al. (US 6254532).
With respect to claims 9, 10 and 13-14, Darnell teaches a retractor assembly for tissue retraction at the site of an incision that can be used in an open or closed configuration (see fig. 2), the retractor assembly comprising: an arcuate frame member (19) that extends around an arc (see fig. 2, col. 3 lines 31-45) and having a first arc terminal end 20), a second arc terminal end (20), a first connector engagement feature (20a) at the first arc terminal end, and a second connector engagement feature (20a) at the second arc terminal end; an arcuate connector (23) having a third arc terminal end (24), a fourth arc terminal end (25), a first frame engagement feature (14) at the third arc terminal end configured to reversibly engage with the first connector engagement feature (see col. 3 lines 31-52 below and col. 4 lines 39-50 below), and a second frame engagement feature (12) at the fourth arc terminal end configured to reversibly engage with the second connector engagement feature (12); wherein the first frame engagement feature is configured to receive a first fastener (see fig. 1), wherein the second frame engagement feature is configured to receive a second fastener (see fig. 1); and wherein the first frame engagement feature is a thumb screw (17) (see fig. 1), wherein the second frame engagement feature is a thumb screw (17) (see fig. 1).
Darnell does not teach a groove running along a proximal surface of the frame member; a mobile carriage engaged to the groove to allow the carriage to translate along the groove; and a retractor blade assembly comprising a retractor blade and a blade post engaged to the mobile carriage, and free to yaw, pitch, and roll relative to the mobile carriage.
Alinsod, also drawn to surgical retractors, teaches a groove (14 or 9) running along a proximal surface of the frame member (note that 14 runs along this surface but, as claimed, is not required to run through the proximal surface, elements 9 run through the top and bottom surfaces) including: a plurality of expanded portions (9) along the proximal surface (see fig. 4, 5, below), and a plurality of narrower portions (14) along the proximal surface (note that 14 runs along this surface but, as claimed, is not required to run through the proximal surface); a mobile carriage (10) configured to initially engage with at least one of the plurality of expanded portions of the groove and subsequent to an initial engagement, engage with at least one of the plurality of narrower portions of the groove to allow the carriage to translate along the groove (see para. 40, 41 below and note that 14 overlays 9), the mobile carriage including: a blade post holder (13) attached to a blade post (12) in order to allow the surgeon to place the retractor at the correct position or adjust said position as needed (see para. 40-41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Darnell to include a groove running along a proximal surface of the frame member; a mobile carriage engaged to the groove to allow the carriage to translate along the groove and a retractor blade assembly comprising a retractor blade and a blade post engaged to the mobile carriage, in view of Alinsod, in order to allow the surgeon to place the retractor at the correct position or adjust said position as needed.
Paolitto, also drawn to surgical retractors, teaches a retractor blade assembly comprising a retractor blade (676) and a blade post (e.g. 116) free to yaw, pitch and roll relative to the mobile carriage (114) (see fig. 23 below) in order to provide a known mechanism that will allow controlled angular placement of a surgical tool relative to a surgical site (see col. 23 lines 11-30 below). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Darnell with a retractor blade assembly comprising a retractor blade and a blade post engaged to the mobile carriage, and free to yaw, pitch, and roll relative to the mobile carriage, in view of Paolitto, in order to provide a known mechanism that will allow controlled angular placement of a surgical tool relative to a surgical site.
With respect to claims 15-18, Darnell teaches a retractor assembly for tissue retraction at the site of an incision (see fig. 2), the retractor assembly comprising: an arcuate frame member (19) that extends around an arc (see fig. 2, col. 3 lines 31-45) and having a first arc terminal end (20) and a second arc terminal end (20); wherein the arcuate frame member further comprises a first connector engagement feature (14) at the first arc terminal end (see col. 3 lines 31-52 and col. 4 lines 39-50) and a second connector engagement feature (12) at the second arc terminal end (see col. 3 lines 31-52 and col. 4 lines 39-50); an arcuate connector having a third arc terminal end (24), a fourth arc terminal end (25), a first frame engagement feature (17) at the third arc terminal end configured to reversibly engage with the first connector engagement feature, and a second frame engagement feature (17)at the fourth arc terminal end configured to reversibly engage with the second connector engagement feature.
Darnell does not teach a groove running along a proximal surface of the frame member; a mobile carriage configured to initially engage with the groove, the mobile carriage including: a blade post holder attached to a blade post; and a carriage locking mechanism configure to allow the blade post six degrees of freedom of movement relative to the frame member when in an unlocked position, and to prohibit movement relative to the frame member when in a locked position except translation along the groove; and wherein the arcuate connector further comprises: a groove running along a proximal surface of the arcuate connector including: a narrower portion along the proximal surface at the third arc terminal end; and an expanded portion along the proximal surface at the first arc terminal end.
Alinsod, also drawn to surgical retractors, teaches a groove (14 or 9) running along a proximal surface of the frame member (note that 14 runs along this surface but, as claimed, is not required to run through the proximal surface, elements 9 run through the top and bottom surfaces) including: a plurality of expanded portions (9) along the proximal surface (see fig. 4, 5, below), and a plurality of narrower portions (14) along the proximal surface (note that 14 runs along this surface but, as claimed, is not required to run through the proximal surface); a mobile carriage (10) configured to initially engage with at least one of the plurality of expanded portions of the groove and subsequent to an initial engagement, engage with at least one of the plurality of narrower portions of the groove to allow the carriage to translate along the groove (see para. 40, 41 below and note that 14 overlays 9), the mobile carriage including: a blade post holder (13) attached to a blade post (12) in order to allow the surgeon to place the retractor at the correct position or adjust said position as needed (see para. 40-41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Darnell to include a groove running along a proximal surface of the frame member; a mobile carriage engaged to the groove to allow the carriage to translate along the groove and a retractor blade assembly comprising a retractor blade and a blade post engaged to the mobile carriage; and wherein the arcuate connector further comprises: a groove running along a proximal surface of the arcuate connector including: a narrower portion along the proximal surface at the third arc terminal end; and an expanded portion along the proximal surface at the first arc terminal end, in view of Alinsod, in order to allow the surgeon to place the retractor at the correct position or adjust said position as needed.
Paolitto, also drawn to surgical retractors, teaches a retractor blade assembly comprising a retractor blade (676) and a blade post (e.g. 116) free to yaw, pitch and roll relative to the mobile carriage (114) (see fig. 23 below) in order to provide a known mechanism that will allow controlled angular placement of a surgical tool relative to a surgical site (see col. 23 lines 11-30 below). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Darnell with a retractor blade assembly comprising a retractor blade and a blade post engaged to the mobile carriage, and free to yaw, pitch, and roll relative to the mobile carriage, in view of Paolitto, in order to provide a known mechanism that will allow controlled angular placement of a surgical tool relative to a surgical site.


Claims 11, 12, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Darnell (US 4434791), Alinsod (US 20070238933) and Paolitto et al. (US 6254532), as applied to claims 9 and 18 above, in view of Gauthier (US 3522799).
As for claim 11, Darnell, as modified by Alinsod and Paolitto, does not teach at least a second mobile carriage configured to initially engage with the groove and subsequent to an initial engagement, engage with the groove to allow the second mobile carriage to translate along the groove.
Gauthier, also drawn to surgical retractors, teaches a retractor assembly comprising a plurality of mobile carriages engaged to the groove (see fig. 4) in order to allow the surgeon to retract the desired tissue as needed (see fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Darnell, as modified by Alinsod and Paolitto, with the retractor assembly comprising a plurality of mobile carriages engaged to the groove in view of Gauthier, in order to allow the surgeon to retract the desired tissue as needed.
As for claim 12, Darnell, as modified by Alinsod and Paolitto, further teaches a second groove (the other of 14, 9 of Alinsod and described in claim 9 above) running along the proximal surface of the arcuate connector; a second groove (e.g. other of 14, 9 of Alinsod as described in claim 9 above) running along the proximal surface of the connector.
 Darnell, as modified by Alinsod and Paolitto, does not teach at least a second mobile carriage configured to initially engage with an additional groove and subsequent to an initial engagement, engage with the groove to allow the second mobile carriage to translate along the groove.
Gauthier, also drawn to surgical retractors, teaches a retractor assembly comprising a plurality of mobile carriages engaged to the groove (see fig. 4) in order to allow the surgeon to retract the desired tissue as needed (see fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Darnell, as modified by Alinsod and Paolitto, with a second mobile carriage configured to initially engage with an additional groove and subsequent to an initial engagement, engage with the groove to allow the second mobile carriage to translate along the groove, in view of Gauthier, in order to allow the surgeon to retract the desired tissue as needed.
As for claims 19 and 20, Darnell, as modified by Alinsod and Paolitto, further teaches the mobile carriage including: a blade post holder (13) attached to a blade post (12) (as taught by Alinsod in claim 15, 18 above); and a carriage locking mechanism (see fig. 23 of Paolitto) configured to allow the blade post six degrees of freedom of movement relative to the arcuate connector when in an unlocked position, and to prohibit movement relative to the arcuate connector when in a locked position except translation along the second groove (as taught by Paolitto in claim 15, 18 above).
Darnell, as modified by Alinsod and Paolitto, does not teach a second mobile carriage configured to initially engage with the third expanded portion of the second groove and subsequent to an initial engagement, engage with the second narrower portion of the second groove to allow the second mobile carriage to translate along the second groove.
Gauthier, also drawn to surgical retractors, teaches a retractor assembly comprising a plurality of mobile carriages engaged to the groove (see fig. 4) in order to allow the surgeon to retract the desired tissue as needed (see fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Darnell, as modified by Alinsod and Paolitto, with a second mobile carriage configured to initially engage with the third expanded portion of the second groove and subsequent to an initial engagement, engage with the second narrower portion of the second groove to allow the second mobile carriage to translate along the second groove, in view of Gauthier, in order to allow the surgeon to retract the desired tissue as needed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest the device wherein the blade post is split into two post arms terminating in a part of parallel disc members, each disc member containing a central aperture, and each disc member having a scalloped surface facing the other disc member; the blade holder comprising: a compression body between the pair of disc members, having a second central aperture and having at least two surfaces each proximate to one of the pair of disc members, the at least two surfaces having scalloped textures that interlock with the scalloped surfaces on the disc members; an axle running through the apertures on the disc members and the second aperture in the compression body; and a locking mechanism that reversibly pinches the pair of disc members against the compression body to arrest pitch of the blade holder relative to the blade post as set forth in claim 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tara Carter whose telephone number is (571) 272-3402. The examiner can normally be reached on M-F 7am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARA ROSE E CARTER/           Examiner, Art Unit 3773                                                                                                                                                                                             
/EDUARDO C ROBERT/           Supervisory Patent Examiner, Art Unit 3773